DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021has been entered.
Response to Arguments
Applicant's arguments filed 09/15/2016 have been fully considered, but they are not fully persuasive. The updated 35 USC § 101 and 103 rejections of claims 1-5, 7-15, and 17-20 are applied in light of Applicant's amendments.  
The Applicant argues that “The Claims Are Not Directed To Any Of The Enumerated Judicial Exceptions…Thus, because this is not simply mathematical concepts, the claims are directed to statutory subject matter, and Applicant respectfully requests that this rejection be withdrawn…The Claims Integrate The Alleged Judicial Exception Into A Practical Application…The Claims Recite “Significantly More” Than “Mathematical Concepts”” (Remarks 12/15/2020).
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting mathematical relationships, mathematical mathematical calculations which falls into the “Mathematical concepts”; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites mathematical concepts for performing certain methods of organizing human activity.  
The claimed subject matter is merely claims a method for calculating and analyzing information regarding risk.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and detecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (Mathematical concepts). Additionally, the claimed subject matter can also be categorized as a Organizing Human Activity as it recites fundamental economic practices (mitigating risk). The steps of calculating data, training/updating models, detecting outliers, and generating a notification can be performed by a human (mental process/pen and paper).  The practice of calculating information and constructing 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for risk evaluations, and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract 
The Applicant argues that “Applicant respectfully disagrees, as the Office Action has failed to establish aprima facie case of obviousness…Claim 1 (emphasis added). As indicated by the emphasized text, claim 1 requires, inter alia, “monitoring a performance metric of the at least one hybrid model, wherein monitoring the performance metric comprises retraining the at least one hybrid model responsive to the performance metric.” The proposed combination of Studnitzer, Leidner, and Cooper does not disclose at least this element.” (Remarks 12/15/2020).
In response, the Examiner respectfully disagrees. The combination of Studnitzer, Leidner, and Cooper teach all the limitations of claim 1. The Applicant specifically argues that Studnitzer does not teach the amended limitation of “monitoring a performance metric of the at least one hybrid model, wherein monitoring the performance metric comprises retraining the at least one hybrid model responsive to the performance metric.” The Examiner points to the following citations from Studnitzer to teach the limitation in question. Studnitzer 0026-0036: “exchange may enable the profiling of a market participant using machine learning techniques, which when trained in an unsupervised manner may identify the normal trading patterns for individual firms and participants. The model may classify similar data together and may learn to make predictions from the data. This may them be used to proactively monitoring the current trading patterns including both order flow and filled pattern of a firm and alert before hard coded limits are breached. With the  disclosed embodiments may enable the profiling of a market participant using machine learning techniques. A model trained in either an unsupervised or supervised manner identifies normal trading patterns for participants. The model classifies similar data together and learns to make predictions from the data. Then model may be used to proactively monitor the current trading patterns of a participant and alert before hard coded limits are breached. The model uses both participant data and market data, both past and present to identify patterns. The model is updated as new data is received. With the order entry volumes and execution speeds involved in markets due to high frequency and algorithmic traders, the model allows for abnormal activity to be identified and deflected when trading algorithms are misbehaving.” From the citation above, it is clear that Studnitzer teaches the ability to monitor/track performance metrics. Studnitzer clearly states that it ‘proactively monitors trading patterns (performance metrics) so that the system acan learn (retrain) to make predictions and alert if limits are breached. Thus, one of ordinary skill in the art would agree that the teachings of Studnitzer teach the limitation in question and that the combination of Studnitzer, Leidner, and Cooper teach all the limitations of claim 1. 
Lastly, in response to Applicant’s statement of failing to establish a prima facie case of obviousness, the Examiner respectfully disagrees. Applicant has not shown other than a mere statement, why or how the references are not combinable. A mere statement by the Applicant saying that prima facie has not been established is not persuasive. As such, Applicant's arguments fail to comply with 37 CFR 1.111(b), and 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-5 and 7-10) and system (claim 11-15 and 17-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting mathematical relationships, mathematical formulas or equations, mathematical calculations which falls Mathematical concepts”; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites mathematical concepts for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s), as set forth in exemplary claim 1, are: calculating a current period VaR; training at least one hybrid model comprising a statistical model and a deep learning model using historical VaR calculations; calculating a forecasted VaR value using the at least one hybrid model; monitoring a performance metric of the at least one hybrid model, wherein monitoring the performance metric comprises retraining the at least one hybrid model responsive to the performance metric;  detecting an anomaly  in response to the current period VaR and the forecasted VaR differing by more than a predetermined amount; and generating a notification in response to the detected anomaly. Independent claim 11 recites the system for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to an information processing apparatus comprising at least one computer processor…; a VaR calculation engine comprising at least one computer processor, the VaR calculation engine… (as recited in independent claims 1 and 11). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: an information processing apparatus comprising at least one computer processor…; a VaR calculation engine comprising at least one computer processor, the VaR calculation engine… (as recited in independent claims 1 and 11)  for implementing 
 In addition, Applicant’s Specification (paragraph [0049]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  While the step of receiving…data/requests/rules is part of the abstract idea because it is part of the data formatting within the abstract idea, even if considered as an additional element under Step 2B of the eligibility inquiry, this limitation amounts to pre-solution activity that adds nothing of significance to the claim, is well-understood, routine, and conventional activity in the art, which does not add significantly more to the claim. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-5, 7-10, 12-15, and 17-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-5 and 7-10 “wherein the current period VaR is calculated based on current and historical market data; wherein the current period VaR is further calculated based on at least one of a volatility of a plurality of positions, a price of the positions, and the positions' market values; wherein the historical VaR calculations comprise prior VaR calculations for a predetermined time period; wherein the training is performed before the current period VaR is calculated; wherein the traditional statistical model comprises an Autoregressive Integrated Moving Average model; wherein the deep learning model comprises a Gated Recurrent Unit model; wherein the deep learning model comprises a Long Short-Term Memory model; wherein an anomaly is detected when the current period VaR and the forecasted VaR differ by a predetermined amount”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.   The other dependent claims have been fully considered as well, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20180276541 (hereinafter “Studnitzer”) et al., in view of U.S. PGPub 20120221486 to (hereinafter “Leidner”) et al., in further view of U.S. PGPub 20070219895 to (hereinafter “Cooper”) et al.
 As per claim 1, Studnitzer teaches: 
calculating a current period VaR; Studnitzer 0083: “A risk profile may be based on a statistical technique referred to as value at risk (VaR). VaR determines a potential for loss for the participant being assessed, as well as the probability of occurrence for the defined loss. VaR is measured by assessing the amount of potential loss, the probability of occurrence for the amount of loss and the time frame. VaR may be applied to a participant, a firm, a market, an individual, or other entity. VaR may be calculated for different periods of time and may include current transactional data. In an embodiment, the risk profile may be based on profit and loss over a period of time.”
training at least one hybrid model comprising a statistical model and a deep learning model using historical VaR calculations; Studnitzer 0012: “learns a participant's historical transactional patterns and strategies, and proactively monitors if a participant's present transactional activity deviates therefrom in a manner inconsistent with current external conditions so as to pose a risk to that participant. Embodiments provide a two-step process that includes training a model with historical transactional and external data and inputting current transactional data to detect abnormal activity …0017: Advanced modeling systems may be used, such as regression analysis or deep learning though neural networks. Regression analysis is a statistical process for estimating the relationships among variables… 0082-0083: The activity module 142 may be configured to monitor transactions, identify abnormal transaction, and generate and transmit an alert message. The activity module 142 may be configured to train a recurrent neural network 320 using historical transaction and market data. The activity module 142 may be configured to compare received transactions with historical transactions in consideration of current external factors, using the recurrent neural network 320…0103, 0141: An example system with a recurrent autoencoder may be used to predict the risk of a transaction based on historical data. The training data is the risk history for a participant that have been recorded and stored. In the example, an input x is represents a value at risk (VaR) for set time periods for the participant up to yesterday, and an output y is the VaR of today.”
monitoring a performance metric of the at least one hybrid model, wherein monitoring the performance metric comprises retraining the at least one hybrid model responsive to the performance metric;Studnitzer 0026-0036: “exchange may enable the profiling of a market participant using machine learning techniques, which when trained in an unsupervised manner may identify the normal trading patterns for individual firms and participants. The model may classify similar data together and may learn to make predictions from the data. This may them be used to proactively monitoring the current trading patterns including both order flow and filled pattern of a firm and alert before hard coded limits are breached. With the order entry volumes and execution speeds involved in the markets due to high frequency and algorithmic traders, this approach may help detect when trading algorithms are not functioning properly… disclosed embodiments may enable the profiling of a market participant using machine learning techniques. A model trained in either an unsupervised or supervised manner identifies normal trading patterns for participants. The model classifies similar data together and learns to make predictions from the data. Then model may be used to proactively monitor the current trading patterns of a participant and alert before hard coded limits are breached. The model uses both participant data and market data, both past and present to identify patterns. The model is updated as new data is received. With the order entry volumes and execution speeds involved in markets due to high frequency and algorithmic traders, the model allows for abnormal activity to be identified and deflected when trading algorithms are misbehaving.”
detecting an anomaly in response to on the current period VaR…; Studnitzer 0012: “Embodiments provide a two-step process that includes training a model with historical transactional and external data and inputting current transactional data to detect abnormal activity…0024: Further the network may be used in real time, inputting activity from the entity and the environment detect any anomalies in the activity that could adversely affect the risk profile of the entity…0117: recurrent bottleneck autoencoder may be used in real time, inputting current transactional activity from the trading entity and the market events to detect any anomalies in the trading activity that could adversely affect the risk profile of the trading entity.”
and generating a notification in response to the detected anomaly;
Studnitzer 0049: “The activity module 142 may be configured to generate an alert to the Exchange or market participant when the activity module 142 detects activity exceeding an abnormality threshold level as established by the neural network through prior training under various market conditions…0082: The activity module 142 may be configured to monitor transactions, identify abnormal transaction, and generate and transmit an alert message. The activity module 142 may be configured to train a recurrent neural network 320 using historical transaction and market data…0131: the activity module 142 generates an alert when the abnormality score exceeds a threshold. An alert message may include an electronic message transmitted to the risk management system or risk management module of an exchange. The exchange may transmit a message to the participant.”
Studnitzer may not explicitly teach the following. However, Leidner teaches:
calculating a forecasted VaR value using the at least one hybrid model; … and the forecasted VaR
Leidner 0017: “self trends (a set of historic signals and a forecasting trend that relates the company under consideration to its past overall risk exposure); and forecasting trend that relates the company under consideration to the past overall risk exposure of its industry peers)…0084, 0097: The quantitative and qualitative risk components provided by the ERPGS 1000 may be used in market making, in portfolio management to improve asset allocation decisions by benchmarking portfolio risk exposure, in fundamental analysis to forecast stock, sector, and market outlooks, and in risk management to better understand abnormal risks to portfolios and to develop potential risk hedges.” 
Studnitzer and Leidner are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Studnitzer with the aforementioned teachings from Leidner with a reasonable expectation of success, by adding steps that allow the software to forecast data with the motivation to more efficiently and accurately predict and analyze information [Leidner 0097].
Studnitzer and Leidner may not explicitly teach the following. However, Cooper teaches:
and the forecasted VaR differing by more than a predetermined amount;
Cooper 0012-0013: “the invention includes deriving a volatility for each of the future dates in accordance with a predetermined option pricing formula that links claim 12: “receiving data representing current prices of options on a given asset, the options having strike prices at future dates, deriving a volatility for each of the future dates in accordance with a predetermined option pricing formula that links option prices with strike prices of the asset; generating a smoothed and extrapolated volatility function; and using the volatility information to generate information within a time-frame.” 
Studnitzer, Leidner, and Cooper are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Studnitzer and Leidner with the aforementioned teachings from Cooper with a reasonable expectation of success, by adding steps that allow the software to utilize predetermined data points with the motivation to more efficiently and accurately predict and analyze information [Cooper 0013].
As per claim 2, Studnitzer, Leidner, and Cooper teach all the limitations of claim 1.
 In addition, Studnitzer teaches:
wherein the current period VaR is calculated based on current and historical market data;Studnitzer 0012: “manner inconsistent with current external conditions so as to historical transactional and external data and inputting current transactional data to detect abnormal activity…0022: Embodiments generate a model of past activity and past conditions that is then compared to current conditions to determine if an activity is unexpected and how far outside the bounds of normality the activity is or how much risk the activity entails and whether the risk is appropriate given the circumstances…0082: The activity module 142 may be configured to compare received transactions with historical transactions in consideration of current external factors, using the recurrent neural network 320. The activity module 142 may be implemented in part as an application on one of the computer devices 114, 116, 118, 120 and 122. The activity module 142 may be part of the exchange computer system 100.”
 As per claim 3, Studnitzer, Leidner, and Cooper teach all the limitations of claim 2.
 In addition, Studnitzer teaches:
wherein the current period VaR is further calculated based on at least one of a volatility of a plurality of positions, a price of the positions, and the positions' market values;Studnitzer 0111, 0125: “The external factor parameters, also referred to as market factor parameters or environmental factors may assist in identifying correlation to participant parameters and may explain certain types of activity. The external factors may include, but are not limited to product volatility, e.g. price values, market sentiment, e.g. Volatility (VIX) index, Index Health (+/-), Eventful time (+/-), Aggressing Order Rate, Time to expiration, and Economic/market releases, other similar participants, or similar firms, etc.”
 As per claim 4, Studnitzer, Leidner, and Cooper teach all the limitations of claim 1.
 In addition, Studnitzer teaches:
wherein the historical VaR calculations comprise prior VaR calculations for a predetermined time period;Studnitzer 0109: “The participant set may include data related to historic transaction for a participant over a period of time. The length of the period of time may be dependent on the participant, the number of transactions to generate an accurate prediction, or computational limits. The participant set may exclude certain transactions that are not indicative of the trading pattern of the participant. For example, one or more abnormal (or erroneous) transactions may be identified and excluded from the set of historic transactions. The set of historic transactions may be used along with the external factors to identify abnormal events. As such, any events or transactions that have been deemed abnormal may not be used to train the structure to identify normal events…0137: At act A220 the risk processor 324 generates, a plurality of external risk profiles for the plurality of time periods, the plurality of external risk profiles based on a plurality of historical external factors.”
 As per claim 5, Studnitzer, Leidner, and Cooper teach all the limitations of claim 1.
 In addition, Studnitzer teaches:
wherein the training is performed before the current period VaR is calculated;Studnitzer 0035: “Generally, the disclosed embodiments may enable the profiling of a market participant using machine learning techniques. A model trained in either an unsupervised or supervised manner identifies normal trading patterns for participants. The model classifies similar data together and learns to make predictions from the data. Then model may be used to proactively monitor the current trading patterns of a participant and alert before hard coded limits are breached. The model uses both participant data and market data, both past and present to identify patterns. The model is updated as new data is received. With the order entry volumes and execution speeds involved in markets due to high frequency and algorithmic traders, the model allows for abnormal activity to be identified and deflected when trading algorithms are misbehaving…0082: The activity module 142 may be configured to monitor transactions, identify abnormal transaction, and generate and transmit an alert message. The activity module 142 may be configured to train a recurrent neural network 320 using historical transaction and market data.”
  Claims 11-15 are directed to the system for performing the method of claims 1-5 above. Since Studnitzer, Leidner, and Cooper teach the system, the same art and rationale apply. 
 Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20180276541 (hereinafter “Studnitzer”) et al., in view of U.S. PGPub 20120221486 to (hereinafter “Leidner”) et al., in further view of U.S. PGPub 20070219895 to (hereinafter “Cooper”) et al., and in further view of U.S. PGPub 20180276691 to (hereinafter “Li”) et al., of 
 As per claim 7, Studnitzer, Leidner, and Cooper teach all the limitations of claim 1.
 Studnitzer, Leidner, and Cooper may not explicitly teach the following. However, Li teaches:
wherein traditional statistical model comprises an Autoregressive Integrated Moving Average model;Li 0025: “One example of this is autoregressive integrated moving average (ARIMA) models employed by conventional analytics systems. ARIMA models address time-series data as a random element (e.g., variable) for a metric that is generated as a combination of signal and noise. The ARIMA model is employed by the conventional analytics systems to separate the signal (e.g., the data associated with the element) from the noise, e.g., data that is not associated with the element. The separated signal is then extrapolated by the conventional analytics systems into the future to generate forecast data for the metric.”
Studnitzer, Leidner, Cooper, and Li are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Studnitzer, Leidner, and [Li 0025].
 As per claim 8, Studnitzer, Leidner, and Cooper teach all the limitations of claim 1.
 Studnitzer, Leidner, and Cooper may not explicitly teach the following. However, Li teaches:
wherein the deep learning model comprises a Gated Recurrent Unit model;Li 0079: “A transition function "g()" used within the neural network 212 as part of training and use of the model may be implemented in a variety of ways, examples of which include a gated activation function including a Long Short-Term Memory (LSTM), a Gated Recurrent Unit (GRU), and so forth. Both LSTM and GRU are configured to learn long-term sequential dependencies as part of the neural network 212.”
Studnitzer, Leidner, Cooper, and Li are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Studnitzer, Leidner, and Cooper with the aforementioned teachings from Li with a reasonable [Li 0025]. 
 As per claim 9 Studnitzer, Leidner, and Cooper teach all the limitations of claim 1.
 Studnitzer, Leidner, and Cooper may not explicitly teach the following. However, Li teaches: 
wherein the deep learning model comprises a Long Short-Term Memory model;Li 0079: “A transition function "g()" used within the neural network 212 as part of training and use of the model may be implemented in a variety of ways, examples of which include a gated activation function including a Long Short-Term Memory (LSTM), a Gated Recurrent Unit (GRU), and so forth. Both LSTM and GRU are configured to learn long-term sequential dependencies as part of the neural network 212.” 
Studnitzer, Leidner, Cooper, and Li are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Studnitzer, Leidner, and Cooper with the aforementioned teachings from Li with a reasonable expectation of success, by adding steps that allow the software to utilize [Li 0025].
 Claims 17-19 are directed to the system for performing the method of claims 7-9 above. Since Studnitzer, Leidner, Cooper, and Li teach the system, the same art and rationale apply. 
 Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20180276541 (hereinafter “Studnitzer”) et al., in view of U.S. PGPub 20120221486 to (hereinafter “Leidner”) et al., in further view of U.S. PGPub 20070219895 to (hereinafter “Cooper”) et al., and in further view of U.S. Patent 6453303 to (hereinafter “Bin”) et al.
 As per claim 10, Studnitzer, Leidner, and Cooper teach all the limitations of claim 1.
 Studnitzer, Leidner, and Cooper may not explicitly teach the following. However, Bin teaches:
wherein an anomaly is detected when the current period VaR and the forecasted VaR differ by a predetermined amount;Bin col.5-6 lines 61-10: “Software further computes forecasts of a financial asset's performance and confidence bands, or upper and lower prediction limits of the forecasts. The confidence bands impart the confidence level, or degree of certainty, associated with the forecast of which it is a part. Software may use an algorithm or formula in conjunction with historical and real time data. In addition to providing forecasts and confidence bands, software, based upon historical and real time data, determines whether or not a financial asset's historical 
Studnitzer, Leidner, Cooper, and Bin are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Studnitzer, Leidner, and Cooper with the aforementioned teachings from Bin with a reasonable expectation of success, by adding steps that allow the software to utilize statistical methods with the motivation to more efficiently and accurately predict and analyze information [Bin col.5-6 lines 61-10]. 
 Claim 20 is directed to the system for performing the method of claim 10 above. Since Studnitzer, Leidner, Cooper, and Bin teach the system, the same art and rationale apply.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Patent Examiner, Art Unit 3683